Citation Nr: 1623160	
Decision Date: 06/09/16    Archive Date: 06/21/16

DOCKET NO.  10-08 892	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disorder.

2.  Entitlement to service connection for an acquired psychiatric disorder, including bipolar disorder and depression, to include as secondary to the lumbar spine disorder.



REPRESENTATION

Veteran represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

The Veteran and a friend


ATTORNEY FOR THE BOARD

Suzie Gaston, Counsel


INTRODUCTION

The Veteran served on active duty from April 1970 to January 1972.  

This matter comes before the Board of Veterans' Appeals (hereinafter Board) on appeal from an August 2008 rating decision, a Regional Office (RO) of the Department of Veterans Affairs (VA).

On July 17, 2014, the Veteran and D. M. testified at a hearing before the undersigned.  

In November 2014, the Board remanded the case for further evidentiary development.  The Appeals Management Center (AMC) completed the requested development and issued a supplemental statement of the case (SSOC) in April 2015.  Review of the record reflects substantial compliance with the Board's Remand directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

The Board has recharacterized the issue, as stated above, to more broadly encompass the varied conditions for which the Veteran is claiming service connection.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that his current back disorder developed while on active duty.  The Veteran maintains that his back went out while cleaning one of the barracks at Fort Rucker in October 1971; he stated that he developed such pain that he had to seek treatment.  The Veteran indicates that he was told that he had spondylolisthesis and given pain medication and sent back to work.  The Veteran reported that his back kept getting worse, and he eventually had to be given a new MOS.  The Veteran maintains that he became depressed over the years because of the chronic pain caused by his back.  

At his personal hearing in July 2014, the Veteran maintained that he did not have any back problems prior to military service.  The Veteran indicated that he experienced back pain from the time of the inservice incident in October 1971 until June 1972, at which time his back completely went out while working.  The Veteran stated that he continued to have back pain following service; he finally had back surgery in the mid-1980s.  The Veteran also reported that he continued to experience back pain and had 7 surgeries.  He began seeking treatment at the VA in 2003.  The Veteran's friend testified that he did not recall the Veteran having any back problems prior to service; however, when he saw him in 1972, he complained of problems with his back and difficulty walking long distances.  

After examining the record, the Board concludes that further assistance to the Veteran is required in order to comply with the duty to assist as mandated by 38 U.S.C.A. § 5103A (West 2015); 38 C.F.R. § 3.159.  A review of the record in this case raises some question as to the exact nature and etiology of the Veteran's low back disorder and claimed psychiatric disorder.  

Initially, the Board notes that the Veteran's service treatment records (STRs), with the exception of his October 1969 enlistment examination and a few dental records, are missing.  See July 2008 Formal Finding of Unavailability.  

The evidence of record indicates that the Veteran has received ongoing clinical attention and treatment for a chronic low back disorder.  An orthopedic note, dated in January 1994, indicates that the Veteran has had multiple prior surgeries on his lower back; it was also noted that the first was a laminectomy in Knoxville, Tennessee for left leg pain in 1984.  He did well for about three months but then had increasing pain and had a second laminectomy in 1985.   The assessment was chronic back pain with some radicular symptoms, questionable foraminal stenosis and pars defect.  Also of record is the report of a disability examination, conducted by the Social Security Administration (SSA) in January 2008, at which time the Veteran reported that he has had low back pain since about 1969 when he was in the Army when it started hurting without incident.  It initially fluctuated, but began to increase after he was discharged.  He stated that he has undergone a total of seven surgical interventions for his back disorder.  His most recent x-ray study of the back was three months ago, and it showed degenerative disc disease.  The Veteran reported that he continues to experience back pain every day; the severity of the pain ranges from a 4 to 9.  He spends most of his time lying down because that position is most comfortable.  The Veteran also reported suffering from a bipolar disorder.  The pertinent diagnoses were chronic low back pain with right L5 radiculopathy; history of sacroiliitis though no reproduction of symptoms on exam today; history of multiple surgical interventions with hardware placement; and history of bipolar disorder; and history of depression.  

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), VA must provide a medical examination in a service-connection claim when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for VA to make a decision on the claim.  See also 38 U.S.C.A. § 5103A (d) and 38 C.F.R. § 3.159(c) (4).  

As noted above, the majority of the Veteran's STRs are unavailable.  VA has a duty to assist him by obtaining all relevant evidence in support of his claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  When, as here, STRs are lost or missing, through no fault of his, VA has a heightened obligation to satisfy this duty to assist and to consider the potential applicability of the benefit-of-the-doubt rule, and to explain the reasons and bases for its decision concerning his claims.  Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005) citing Russo v. Brown, 9 Vet. App. 46, 51 (1996).  See also Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  

In this case, the Board has no reason to doubt the Veteran's contentions regarding back injury in service and back symptoms since that time.  In particular, there appears to be no evidence of record that would directly contradict these contentions.  Thus, given that the Veteran is competent to attest to injuring his back and experiencing back pain and has been deemed credible with respect to his contentions, the Board finds the low standard in McLendon has been met and a VA examination is warranted.  See 38 U.S.C. § 5103A (d); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  

Moreover, the VCAA requires that VA must provide notice that informs the claimant (1) of the information and evidence not of record that is necessary to substantiate the claim, (2) of the information and evidence that VA will seek to provide, and (3) of the information and evidence that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1).  The letter issued to the Veteran in the current appeal in October 2007 with regard to his claim for a psychiatric disorder provides only the criteria necessary to support this issue on a direct basis.  As the criteria necessary to support service connection for a psychiatric disorder, including bipolar disorder and depression, on a secondary basis has not been provided to him, a corrective VCAA notification letter should be issued to him on remand.  

To ensure that VA has met its duty to assist the claimant in developing the facts pertinent to his claim and to ensure full compliance with due process requirements, the case is REMANDED to the agency of original jurisdiction (AOJ) for the following actions: 

1.  The agency of original jurisdiction (AOJ) should send to the Veteran a corrective VCAA notice letter.  The letter should notify him of the information and evidence necessary to substantiate his claim for service connection for an acquired psychiatric disorder on a secondary basis.  The Veteran should be given an opportunity to respond to the notice, and any additional information or evidence received should be associated with the electronic file.  

2.  The AOJ should obtain the names and addresses of all medical care providers, VA as well as non-VA, who treated the Veteran for his lumbar spine and psychiatric disorders, especially within one year of his active service or in the years immediately after.  After securing the necessary releases, the RO should obtain these records.  All attempts to procure records should be documented in the file.  If the AOJ cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.  

3.  The Veteran should then be afforded a VA orthopedic examination in order to determine the nature and etiology of any lumbar spine disorder.  The electronic claims file and a copy of this remand must be provided to and reviewed by the examiner.  All tests and studies (including x-rays) deemed necessary should be accomplished.  Based upon a review of the evidence of record, the examiner is asked to provide an opinion, consistent with sound medical principles, as to whether it is at least as likely as not (i.e., there is at least a 50 percent probability) that any current lumbar spine disorder had its onset during the Veteran's military service or is otherwise traceable thereto.  In reaching his/her opinion, the examiner should consider the Veteran's reports of onset of symptoms in service and a continuity of symptoms since service.  The examiner should note that the Veteran's contentions have been deemed credible and should not be dismissed merely because there are no corroborating service treatment records, particularly because in this case a large portion of the Veteran's service treatment records appear to be missing.  The examiner should provide a rationale for any opinion expressed and reconcile it with all pertinent evidence of record.

If the examiner determines that he/she cannot provide an opinion on the issue without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be rendered because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  

4.  The AOJ must ensure that all requested actions have been accomplished in compliance with this remand.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).  

5.  Thereafter, the AOJ should readjudicate the Veteran's claims of service connection for lumbar spine disability and a psychiatric disability secondary to his low back disorder, to include providing an examination for the psychiatric claim if entitlement to service connection for a back disability is established.  If any determination remains unfavorable to the Veteran, he and his representative should be furnished a SSOC, which includes a summary of additional evidence submitted, and any additional applicable laws and regulations.  The SSOC must provide reasons and bases for the decision reached.  Thereafter, the Veteran and his representative should be given opportunity to respond.  The case should be returned to the Board for further appellate consideration, if otherwise in order.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




